Paul Ward, Associate Justice, dissenting. There is nothing in the record in this case to show that the United States Government cared which Company furnished its electricity, but, as pointed out in another dissent, the record does show that it was willing to abide by State regulations. This, I submit, is the reasonable and sensible attitude that the Government should have taken —and did in fact take. It is apparent to me that this case is before us now in its present status simply because appellant contracted with the Government before the question here involved could be raised. Putting it another way, it appears that appellant never disclosed to the Government that any question of assignment of territory might be involved. On this point consider the testimony of appellant’s Vice-President : ‘ ‘ Q. The question that I asked you is this: Did you tell the government at the time that they contacted you concerning the power for the Air Base that you did not have a Certificate of Public Convenience and Necessity to serve the entire Air Base? A. In the negotiation the Government gave us the point of delivery they wanted. We looked at that and saw that it was in an area that was allocated to the Arkansas Power and Light. Q. Now then, answer my question. Did you tell them the First Electric Cooperative had a Certificate of Public Convenience and Necessity to serve the area? A. Did I tell them? Q. Yes, sir. ' A. No, sir, I did not. * * # Q. Do yon know of your own knowledge, Mr. Minnis, whether or not the Contracting Officer had any idea who had the right to serve that territory under a Certificate of Convenience and Necessity from this Commission? A. I think I know the Contracting Officer had the right to sell the service at the point he sold it and I think he knew the IT. S. Government can do what they dern please with it after they get it.-. Q. That is not the question I asked you and I am going to stay here all day until I get an answer to my question if the Commission will permit me. My question was: You did not know whether or not the Contracting Officer knew that the First Electric Cooperative had a right to serve a part of that territory at that time when you entered into the contract, do you? A. I don’t think these Contracting Officers are dumb. We have dealt with them a lot of times and they knew all about their business in a big way and they came in with their requirements and we met them on that basis. Q. And you did not tell them that you did not have a Certificate of Necessity to serve all the territory in the Air Base? A. We have a certificate to serve the Base at the place we did serve it and he knows that. Q. But you did not tell him that you did not have a Certificate of Public Convenience and Necessity to serve all of the Air Base, did you? A. It was not necessary from our standpoint. Q. You did not do it whether it was necessary or not, did you? Why are you so reluctant to answer? A. Because we did not try to tell the Government how to run their business. Q. Just answer my question, did you or did you not? A. They asked us for a point of delivery and it was at a place we had a right to serve. We sold it there and took it from there. Q. You did not tell them? A. I told them just exactly what I told you. Q. And that was no, I believe you said. A. Sir? Q. That was no. A. I said we had a right to serve at the place we did serve and they took it from there. ’ ’